FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE FERNANDO MURGA-AQUINO,                     No. 07-74649
a.k.a. George Murga a.k.a. Jorge Fernando
Murga,                                           Agency No. A070-500-558

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jorge Fernando Murga-Aquino, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Murga-Aquino’s motion to

reopen as untimely because it was filed five years after the BIA’s final order of

removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within

90 days of final order of removal), and Murga-Aquino did not show he was entitled

to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing motion to

reopen can be equitably tolled “when petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence”).

      Murga-Aquino’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                       07-74649